Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 9, 2015

                                            No. 04-15-00556-CV

                                     IN RE David Allan EDWARDS

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On September 3, 2015, relator David Allan Edwards filed a pro se petition for writ of
mandamus. The court has considered relator’s petition and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 9, 2015.




                                                            _________________________________
                                                            Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court



1
 This proceeding arises out of Cause No. 12-02-0185-CVA, styled David Allan Edwards v. County Court of
Commissioners of Atascosa County, Texas, pending in the 81st Judicial District Court, Atascosa County, Texas, the
Honorable Thomas F. Lee presiding.